ROBERT P. SMITH, Jr., Chief Judge.
In this prosecution for appellant’s battery upon a police officer, aggravated battery, and resisting arrest with violence, the trial court did not err in excluding proffered *969expert testimony concerning the mental condition of an alcoholic in a “black-out” state due to intoxication. The admissibility of such evidence absent an insanity plea is doubtful, Zeigler v. State, 402 So.2d 365 (Fla.1981). But at any rate, the proffered witness, Allen, did not opine that appellant was incapable of forming a specific intent to assault the officer; his testimony was to the contrary. His opinion, and that of the other witness whose expertise was not demonstrated was, therefore, not probative. Appellant’s other point is without merit.
AFFIRMED.
SHIVERS and THOMPSON, JJ., concur.